Citation Nr: 0837535	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  06-31 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a service connection claim for spondylolisthesis and 
spondylosis, L5-S1.

2.  Entitlement to service connection for spondylolisthesis 
and spondylosis, L5-S1.


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The veteran had active military service from February 1973 to 
February 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied service connection for 
spondylolisthesis and spondylosis, L5-S1, finding that the 
veteran had not submitted new and material evidence to reopen 
the claim.  Irrespective of the RO's action, the Board must 
decide whether the veteran has submitted new and material 
evidence to reopen the claim of service connection for 
spondylolisthesis and spondylosis, L5-S1.  Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

In February 2008, the Board remanded this case for the 
veteran to be scheduled for a hearing.  A hearing was 
scheduled for the veteran in September 2008 but the veteran 
did not appear or indicate any desire to reschedule.

The issue of service connection for spondylolisthesis and 
spondylosis, L5-S1 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the service connection claim for 
spondylolisthesis and spondylosis, L5-S1 in July 1976.  The 
veteran did not appeal the decision and it is now final.

2.  Evidence received since the July 1976 decision is not 
cumulative and raises a reasonable possibility of 
substantiating the service connection claim for 
spondylolisthesis and spondylosis, L5-S1.


CONCLUSION OF LAW

New and material evidence has been received since the July 
1976 RO decision and the service connection claim for 
spondylolisthesis and spondylosis, L5-S1, is reopened. 38 
U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and material evidence

The RO originally denied entitlement to service connection 
for spondylolisthesis in July 1976 on the basis that there 
was no evidence of an in-service injury to the spine.  The 
veteran did not file an appeal and the decision became final. 
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.160(d) (2007).  

The veteran filed a claim to reopen in August 2004.  

Prior unappealed decisions of the RO are final. 38 U.S.C.A. § 
7105.  However, if new and material evidence is presented or 
secured with respect to a claim that has been disallowed, VA 
shall reopen the claim and review the former disposition of 
the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. 
Derwinski, 1 Vet. App. 145 (1991).

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant 
of the evidence already of record when the last final denial 
of the claim was made, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 
3.156(a).

The evidence considered since the last final RO decision 
includes a September 2004 private medical record showing the 
veteran's reports of injuring his back in the military and 
complaints of back pain for the past 30 years.  The x-ray 
examination report shows degenerative changes and Grade I 
spondylolisthesis and spondylosis, L5-S1.  This evidence 
relates to an unestablished fact necessary to substantiate 
the claim, as it shows an in-service injury to the spine that 
was not established at the time of the last rating decision.  
Therefore, the information submitted since the last final RO 
decision constitutes new and material evidence within the 
meaning of 38 C.F.R. § 3.156(a); and reopening the claim is 
warranted. 38 U.S.C.A. § 5108.

The veteran's claim to reopen the claim of service connection 
for spondylolisthesis and spondylosis, L5-S1 based on new and 
material evidence has been considered with respect to VA's 
duty to notify and assist.  Given the favorable outcome noted 
above, no conceivable prejudice to the veteran could result 
from this adjudication.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).


ORDER

New and material evidence has been submitted to reopen a 
service connection claim for spondylolisthesis and 
spondylosis, L5-S1 and the claim is reopened.


REMAND

The veteran contends that he injured his back in service in 
August 1975 and that he has had back pain since that time.  
The service medical records show the veteran was involved in 
a motor vehicle accident in service in August 1975.  He was 
the passenger in a car that hit a tree and rolled over.  He 
was not treated for any spine injury in service.  His 
military occupational specialty was Field Artillery Crewman.  
Three months after discharge from service, a May 1976 VA 
examination report shows Grade I spondylolisthesis involving 
the fifth lumbar segment.  Spina bifida also was demonstrated 
involving the first sacral segment.  One VA physician noted 
that the veteran was in an auto accident as a child 
sustaining three broken ribs and was in traction for three 
weeks with low back pain.  Another VA physician noted that 
the veteran clarified that the auto accident occurred in 
1975, not when he was a child.  A few ribs were broken and he 
also had some low back pain.  He was treated with nothing but 
bed rest and was not put in traction like the previous 
physician indicated.

In September 2004, the veteran underwent evaluation by a 
private physician for purposes of receiving Social Security 
Disability.  The record noted the veteran had been having 
lower back pain for 30 years and also had a history of injury 
in the lower back during his service in the military.  Over 
time the back pain got worse and the lower back pain radiated 
up into the mid back.  The x-ray examination report shows 
degenerative changes in the lumbar spine and continues to 
show Grade I spondylolisthesis and spondylosis, L5-S1.

As the record shows an in-service injury to the lumbar spine, 
present disabling conditions in the lumbar spine, and 
complaints of back pain since service, a medical opinion is 
necessary to determine whether any presently diagnosed 
disability in the lumbar spine is related to service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine whether it is at 
least as likely as not that any present 
disabling condition in the lumbar spine is 
related to service. 

The claims file should be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  All 
necessary studies including x-ray and 
magnetic resonance imaging studies should 
be performed.  The rationale for all 
opinions expressed should be provided.

2.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
Then re-adjudicate the claim.  If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


